United States Court of Appeals
                      For the First Circuit


No. 16-1205

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                   HECTOR LUIS TORRES-FIGUEROA,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on June 23, 2017, is amended
as follows:

     On page 3, line 17: "sentencfng" is replaced with "sentencing"
     On page 5, lines 15-16: "(1st Cir. 2015)" is replaced with
"(1st Cir.)"